             Case 5:21-cv-00322 Document 1 Filed 04/01/21 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


ABUBAKER A. ALI                                §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §
                                               §          Civil Action No. 5:21-cv-00322
ANGEL SPRING INVESTMENTS, INC                  §
D/B/A FIVE PALMS FOOD MART                     §
                Defendant.                     §



                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Abubaker A. Ali (“Plaintiff” herein) brings this lawsuit asserting a claim under

the Fair Labor Standards Act (“FLSA”) for unpaid overtime and retaliation against Defendant

Angel Spring Investments, Inc., doing business as Five Palms Food Mart and in support thereof

shows as follows:

                                   I.    NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages and long

hours and to correct conditions that were detrimental to the health and well-being of workers. To

achieve its humanitarian goals, the FLSA “limits to 40 a week the number of hours that an

employer may employ any of his employees subject to the Act, unless the employee receives

compensation for his employment in excess of 40 hours at a rate not less that one and one-half

times the regular rate at which he is employed.” Walling v. Helmerich & Payne, 323 U.S. 37, 40

(1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

2. Defendant violated the FLSA by failing to properly pay Plaintiff for all hours and overtime

hours worked. Plaintiff was not compensated at the rate of time and one-half his regular rate of


PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 1
               Case 5:21-cv-00322 Document 1 Filed 04/01/21 Page 2 of 6



pay when he worked over 40 hours per week, as required by law. In addition, after complaining

about the failure to properly pay for overtime, Defendant immediately terminated Plaintiff, in

violation of the FLSA.

                                         II.    PARTIES

3. Plaintiff Abubaker A. Ali is an individual who was formerly employed by Defendant within

the meaning of the FLSA. He hereby consents to be a party in this action.

4. Defendant Angel Spring Investments, Inc. dba Five Palms Food Mart (“Defendant”) is a

Texas corporation doing business in San Antonio, Bexar County, Texas and can be served with

process through its registered agent: Zulfiqar Ali, at 5719 Five Palms, San Antonio, Texas

78242. A waiver of service has been prepared to send to Defendant prior to service.

                              III.   JURISDICTION AND VENUE

5. This Court has jurisdiction over the claim because Plaintiff has asserted a claim arising under

federal law.

6. Venue is proper in the Western District of Texas because the events forming the basis of the

suit occurred in this District.

                                       IV.     COVERAGE

7. At all material times, Defendant has acted directly or indirectly in the interest of an employer

or joint employer with respect to Plaintiff.

8. At all times hereinafter mentioned, Defendant has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

9. At all times hereinafter mentioned, Defendant has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

10. At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 2
             Case 5:21-cv-00322 Document 1 Filed 04/01/21 Page 3 of 6



29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

11. At all times hereinafter mentioned, Plaintiff was an individual employee who was engaged in

commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.

                              V.      FACTUAL ALLEGATIONS

12. Defendant provides store services and goods for sale at multiple locations in San Antonio,

Texas. It is asserted Defendant does more than $500,000.00 per year in gross revenues and that

Defendant, to the extent it denies same, has underreported income and/or has not reported all

cash income received.

13. Plaintiff was employed by Defendant as a night cahier and was regularly scheduled to work

40 or more hours in a work week for Defendant. He started working for Defendant in 1999 and

was recently terminated on October 12, 2020, after informing Defendant that he intended to file a

claim for unpaid overtime. He had previously asked for and was refused overtime pay.

14. Plaintiff Ali generally worked from 2pm to 1030pm on Monday through Thursday and

worked from 2pm to 11pm on Fridays and Saturdays, working 52 to 53 hours per week on

average.

15. Plaintiff was paid $11 hourly for all hours worked but not paid overtime for the hours he

worked in excess of 40 hours during the week. Therefore, he is owed $5.50 per hour for all

overtime hours worked. At an average of 12 overtime hours and at a rate of $5.50 owed, he is

owed at least $66.00 in unpaid weekly overtime and $3,432.00 annually.



PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page - 3
             Case 5:21-cv-00322 Document 1 Filed 04/01/21 Page 4 of 6



16. Under the FLSA, Plaintiff Ali would be entitled to recovery of an estimated $$3,432.00 in

unpaid overtime per year and a like amount of $3,432.00 in liquidated damages for each

respective year. He would be entitled to recovery of at three years of unpaid overtime and

liquidated damages. Estimating a recovery for three years of unpaid overtime to the present, Mr.

Ali would be entitled to recovery of an estimated $10,296 in unpaid overtime and $10,296.00 in

liquidated damages.

17. It is contended Defendant knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice of failing to pay overtime compensation with respect to Plaintiff.


               VI. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

18. During the relevant period, Defendant has violated and is violating the provisions of Sections

6 and 7 of the FLSA, 29 U.S.C. §§ 206-7, and 215(a)(2), by employing employees in an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating such

employees for their work in excess of forty hours per week at rates no less than one-and-a-half

times the regular rates for which they were employed. Defendant has acted willfully in failing to

pay Plaintiff in accordance with the law.

19. Plaintiff further seeks mandatory attorneys’ fees as provided under the FLSA. See Hilton v.

Executive Self Storage Assocs., Inc., 2009 U.S. Dist. LEXIS 51417, *27 (W.D. Tex. June 18,

2009) (“Fee awards are mandatory for prevailing plaintiffs in FLSA cases.”) (29 U.S.C. section

216 (b)).

20. In addition, Plaintiff suffered retaliation in that after complaining about the unpaid overtime,

he was wrongfully terminated by Defendant. Section 15(a)(3) of the FLSA states that it is a

violation for any person to “discharge or in any other manner discriminate against any employee

PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page - 4
               Case 5:21-cv-00322 Document 1 Filed 04/01/21 Page 5 of 6



because such employee has filed any complaint or instituted or caused to be instituted any

proceeding under or related to the Act, or has testified or is about to testify in any such

proceeding, or has served or is about to serve on an industry committee.”

21. Employees are protected regardless of whether the complaint is made orally or in writing.

Complaints made to the Wage and Hour Division are protected, and courts have ruled that

internal complaints to an employer are also protected.

22. As a result of the violation, Plaintiff seeks at least $50,000.00 for lost wage and

compensatory damages for mental anguish and emotional distress. He is entitled to at least

$30,000.00 in annual lost wages, past and future and damages for mental anguish and emotional

distress damages, past and future.

                                     VII.   RELIEF SOUGHT

23. WHEREFORE, cause having been shown, Plaintiff prays for a trial and judgment against

Defendant as follows:

       a.       For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back wages due to Plaintiff and for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff; and

       b.       For an Order awarding Plaintiff the costs of this action;

       c.       For an Order awarding Plaintiff attorneys’ fees as provided under 29 U.S.C.

section 216 (b); and

       d.       For and Order awarding Plaintiff lost wages and compensatory damages, past and

future, pre-judgment and post-judgment interest at the highest rates allowed by law; and

       e.       For an Order granting such other and further relief as may be necessary and

appropriate.



PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 5
          Case 5:21-cv-00322 Document 1 Filed 04/01/21 Page 6 of 6




                                   Respectfully Submitted,

                                   _/s/ Adam Poncio ____________
                                   ADAM PONCIO
                                   State Bar No. 16109800
                                   salaw@msn.com
                                   ALAN BRAUN
                                   State Bar No. 2405488
                                   abraun@ponciolaw.com

                                   PONCIO LAW OFFICES
                                   A Professional Corporation
                                   5410 Fredericksburg Road, Suite 109
                                   San Antonio, Texas 78229-3550
                                   Telephone:(210) 212-7979
                                   Facsimile:(210) 212-5880


                                   ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                      Page - 6
